Exhibit 10.3
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAWS.
SUCH SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT AS PERMITTED
UNDER THE SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR AN EXEMPTION THEREFROM. THE ISSUER OF THESE SECURITIES MAY
REQUIRE AN OPINION OF COUNSEL (WHICH MAY BE COUNSEL FOR THE COMPANY) IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED
TRANSFER OR RESALE IS IN COMPLIANCE WITH THE SECURITIES ACT.
SUBJECT TO THE PROVISIONS OF SECTION 10 HEREOF, THIS WARRANT SHALL BE VOID AFTER
5:00 P.M. EASTERN TIME ON JANUARY 17, 2019, (THE "EXPIRATION DATE").
 
 
No. 01
January 17, 2012

SUMMER ENERGY, LLC
WARRANT TO PURCHASE 400,000 UNITS
OF MEMBERSHIP INTEREST
FOR VALUE RECEIVED, Cambria Capital, LLC, a California limited liability company
("Warrantholder"), is entitled to purchase, subject to the provisions of this
Warrant (the "Warrant"), from Summer Energy, LLC, a Texas limited liability
company ("Company"), at any time from and after the date which is one (1) year
from the date of closing of that certain Agreement and Plan of Contribution by
and among the Company, its members and Castwell Precast Corporation (the
"Initial Exercise Date") and not later than 5:00 P.M., Eastern time, on the
Expiration Date (as defined above), at an exercise price per unit equal to $0.60
(the exercise price in effect being herein called the "Warrant Price"), 400,000
units ("Warrant Units") of the Company's membership interest ("Units").
Warrantholder has provided certain financial advisory services, and Company has
agreed to issue this Warrant to Warrantholder as part of the consideration for
such services. The number of Warrant Units purchasable upon exercise of this
Warrant and the Warrant Price shall be subject to adjustment from time to time
as described herein.
          Section 1. Registration. The Company shall maintain books for the
transfer and registration of the Warrant. Upon the initial issuance of this
Warrant, the Company shall issue and register the Warrant in the name of the
Warrantholder.
          Section 2. Transfers. As provided herein, this Warrant may be
transferred only pursuant to a registration statement filed under the Securities
Act of 1933, as amended (the "Securities Act"), or an exemption from such
registration. Subject to such restrictions, the Company shall transfer this
Warrant from time to time upon the books to be maintained by the Company for
that purpose, upon surrender hereof for transfer, properly endorsed or
accompanied by appropriate instructions for transfer and such other documents as
may be reasonably required by the Company, including, if required by the
Company, an opinion of its counsel to the effect that such transfer is exempt
from the registration requirements of the Securities Act, to establish that such
transfer is being made in accordance with the terms hereof, and a new Warrant
shall be issued to the transferee and the surrendered Warrant shall be canceled
by the Company.

 

--------------------------------------------------------------------------------

 
          Section 3. Exercise of Warrant.
          (a) Subject to the provisions hereof, the Warrantholder may exercise
this Warrant, in whole or in part, at any time after the Initial Exercise Date
and prior to the Expiration Date upon surrender of the Warrant, together with
delivery of a duly executed Exercise Agreement, in the form attached hereto as
Appendix A (the "Exercise Agreement") and payment by cash, certified check or
wire transfer of funds, or pursuant to a cashless exercise pursuant to Section
3(b) below, of the aggregate Warrant Price for that number of Warrant Units then
being purchased, to the Company during normal business hours on any business day
at the Company's principal executive offices (or such other office or agency of
the Company as it may designate by notice to the Warrantholder). The Warrant
Units so purchased shall be deemed to be issued to the Warrantholder or the
Warrantholder's designee, as the record owner of such units, as of the close of
business on the date on which this Warrant shall have been surrendered (or the
date evidence of loss, theft or destruction thereof and security or indemnity
satisfactory to the Company has been provided to the Company), the Warrant Price
shall have been paid and the completed Exercise Agreement shall have been
delivered. Certificates for the Warrant Units so purchased shall be delivered to
the Warrantholder within a reasonable time, not exceeding seven (7) business
days, after this Warrant shall have been so exercised. The certificates so
delivered shall be in such denominations as may be requested by the
Warrantholder and shall be registered in the name of the Warrantholder or such
other name as shall be designated by the Warrantholder, as specified in the
Exercise Agreement. If this Warrant shall have been exercised only in part,
then, unless this Warrant has expired, the Company shall, at its expense, at the
time of delivery of such certificates, deliver to the Warrantholder a new
Warrant representing the right to purchase the corrected number of units with
respect to which this Warrant shall not then have been exercised. As used
herein, "business day" means a day, other than a Saturday or Sunday, on which
banks in New York City, New York are open for the general transaction of
business.
          (b) Subject to the provisions hereof, the Warrantholder may effect one
or more cashless exercises by surrendering Warrants to the warrant agent or such
other agent as designated by the Company and giving written notice that the
Warrantholder wishes to effect a cashless exercise by surrendering some Warrants
without exercise, upon which the Company shall issue, or cause to be issued, to
the Warrantholder up to the number of Warrant Units determined as follows:
2
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
X
=
Y x (A-B)/A
 
 
 
 
 
where:
 
 
 
 
 
 
 
X
=
the maximum number of Warrant Units that may be issued to the Warrantholder;
 
 
 
 
 
Y
=
the number of Warrant Units with respect to which the Warrant Certificates are
being exercised;
 
 
 
 
 
A
=
the Market Price as of the Date of Exercise; and
 
 
 
 
 
B
=
the Exercise Price.
 
 
 
 
 
"Market Price" of a Unit on any date shall mean, (i) if the Units are listed on
any national securities exchange, the last sale price of the Units reported by
such exchange on that date; (ii) if the Units are not quoted on a any such
market or listed on any such exchange and the Units are traded in the
over-the-counter market, the last price reported on such day by the OTC Bulletin
Board; (iii) if the Units are not quoted on any such market, listed on any such
exchange or quoted on the OTC Bulletin Board, then the last price quoted on such
day in the over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding its functions of
reporting prices); or (iv) if none of clauses (i)-(iii) are applicable, then as
determined by mutual agreement of the Company and the Warrantholder; or if the
Company and the Warrantholder are unable to agree on a Market Price, either
party may submit the matter to arbitration as provided in Section 17.
 
 
 
"Date of Exercise" means the date on which the Company has received from
Warrantholder (i) the Warrant, (ii) the Exercise Agreement signed by
Warrantholder, indicating the number of Warrant Units to be purchased, and (iii)
payment by cash, certified check or wire transfer of funds, or pursuant to a
cashless exercise pursuant to Section 3(b) below, of the aggregate Warrant Price
for that number of Warrant Units then being purchased.

          (c) Company's Failure to Timely Deliver Securities. If within seven
(7) business days after the Company's receipt of the facsimile copy of an
Exercise Notice the Company shall fail to issue and deliver a certificate to the
Warrantholder and register such Units on the Company's share register or credit
the Warrantholder's balance account with the Depository Trust & Clearing
Corporation for the number of Units to which the Warrantholder is entitled upon
the Warrantholder's exercise hereunder or pursuant to the Company's obligation
set forth in clause (ii) below, and if on or after such business day the
Warrantholder purchases (in an open market transaction or otherwise) Units to
deliver in satisfaction of a sale by the Warrantholder of Units issuable upon
such exercise that the Warrantholder anticipated receiving from the Company (a
"Buy-In"), then the Company shall, within six (6) business days after the
Warrantholder's written request and in the Warrantholder's discretion, either
(i) pay cash to the Warrantholder in an amount equal to the Warrantholder's
total purchase price (including brokerage commissions, if any) for the Units so
purchased (the "Buy-In Price"), at which point the Company's obligation to
deliver such certificate (and to issue such Units) or credit such
Warrantholder's balance account with DTC shall terminate, or (ii) promptly honor
its obligation to deliver to the Warrantholder a certificate or certificates
representing such Units or credit such Warrantholder's balance account with DTC
and pay cash to the Warrantholder in an amount equal to the excess (if any) of
the Buy-In Price over the product of (A) such number of Units, times (B) the
Market Price on the date of exercise.
3
 

--------------------------------------------------------------------------------

 
          Section 4. Restrictions. Warrantholder acknowledges that neither this
Warrant, nor the Warrant Units will be registered under the Securities Act and,
accordingly, will be "restricted securities" as that term is defined by Rule
144(a)(3) of the General Rules and Regulations Promulgated under the Securities
Act. The Company may cause the legend set forth on the first page of this
Warrant to be set forth on each Warrant, and a similar legend on any security
issued or issuable upon exercise of this Warrant, unless counsel for the Company
is of the opinion as to any such security that such legend is unnecessary.
          Section 5. Payment of Taxes. The Company will pay any documentary
stamp taxes attributable to the initial issuance of Warrant Units issuable upon
the exercise of the Warrant; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for Warrant Units in a
name other than that of the Warrantholder in respect of which such units are
issued, and in such case, the Company shall not be required to issue or deliver
any certificate for Warrant Units or any Warrant until the person requesting the
same has paid to the Company the amount of such tax or has established to the
Company's reasonable satisfaction that such tax has been paid. The Warrantholder
shall be responsible for income taxes due under federal, state or other law, if
any such tax is due.
          Section 6. Mutilated or Missing Warrants. In case this Warrant shall
be mutilated, lost, stolen, or destroyed, the Company shall issue in exchange
and substitution of and upon surrender and cancellation of the mutilated
Warrant, or in lieu of and substitution for the Warrant lost, stolen or
destroyed, a new Warrant of like tenor and for the purchase of a like number of
Warrant Units, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction of the Warrant, and with respect to a
lost, stolen or destroyed Warrant, reasonable indemnity or bond with respect
thereto, if requested by the Company.
          Section 7. Reservation of Units. At any time when this Warrant is
exercisable, the Company shall at all applicable times keep reserved until
issued (if necessary) as contemplated by this Section 7, out of the authorized
and unissued Units, at least a number of Units equal to the number of Units as
shall from time to time be necessary to effect the exercise of all of this
Warrant then outstanding. The Company agrees that all Warrant Units issued upon
due exercise of the Warrant shall be, at the time of delivery of the
certificates for such Warrant Units, duly authorized, validly issued, fully paid
and non-assessable Units of the Company.
          Section 8. Adjustments.
          (a) If the Company shall, at any time or from time to time while this
Warrant is outstanding, pay a dividend or make a distribution on its Units in
Units, subdivide its outstanding Units into a greater number of Units or combine
its outstanding Units into a smaller number of Units or issue by
reclassification of its outstanding Units any units of its membership interest
(including any such reclassification in connection with a consolidation,
reorganization, contribution or merger in which the Company is the continuing
entity), then (i) the Warrant Price in effect immediately prior to the date on
which such change shall become effective shall be adjusted by multiplying such
Warrant Price by a fraction, the numerator of which shall be the number of Units
outstanding immediately prior to such change and the denominator of which shall
be the number of Units outstanding immediately after giving effect to such
change and (ii) the number of Warrant Units purchasable upon exercise of this
Warrant shall be adjusted by multiplying the number of Warrant Units purchasable
upon exercise of this Warrant immediately prior to the date on which such change
shall become effective by a fraction, the numerator of which is shall be the
Warrant Price in effect immediately prior to the date on which such change shall
become effective and the denominator of which shall be the Warrant Price in
effect immediately after giving effect to such change, calculated in accordance
with clause (i) above. Such adjustments shall be made successively whenever any
event listed above shall occur.
4
 

--------------------------------------------------------------------------------

 
          (b) If any capital reorganization, reclassification of the membership
interests of the Company, consolidation or merger of the Company with another
entity in which the Company is not the survivor, or sale, transfer or other
disposition of all or substantially all of the Company's assets to another
entity shall be effected, then, as a condition of such reorganization,
reclassification, consolidation, merger, sale, transfer or other disposition,
lawful and adequate provision shall be made whereby the Warrantholder shall
thereafter have the right to purchase and receive upon the basis and upon the
terms and conditions herein specified and in lieu of the Warrant Units
immediately theretofore issuable upon exercise of the Warrant, such units of
membership, securities or assets as would have been issuable or payable with
respect to or in exchange for a number of Warrant Units equal to the number of
Warrant Units immediately theretofore issuable upon exercise of the Warrant, had
such reorganization, reclassification, consolidation, merger, sale, transfer or
other disposition not taken place, and in any such case appropriate provision
shall be made with respect to the rights and interests of each Warrantholder to
the end that the provisions hereof (including, without limitation, provision for
adjustment of the Warrant Price) shall thereafter be applicable, as nearly
equivalent as may be practicable in relation to any units of membership,
securities or assets thereafter deliverable upon the exercise hereof. The
Company shall not effect any such consolidation, merger, sale, transfer or other
disposition unless prior to or simultaneously with the consummation thereof the
successor entity (if other than the Company) resulting from such consolidation
or merger, or the entity purchasing or otherwise acquiring such assets or other
appropriate entity shall assume the obligation to deliver to the Warrantholder,
at the last address of the Warrantholder appearing on the books of the Company,
such units of membership, securities or assets as, in accordance with the
foregoing provisions, the Warrantholder may be entitled to purchase, and the
other obligations under this Warrant. The provisions of this paragraph (b) shall
similarly apply to successive reorganizations, reclassifications,
consolidations, mergers, sales, transfers or other dispositions.
          (c) In case the Company shall fix a payment date for the making of a
distribution to all holders of Units (including any such distribution made in
connection with a consolidation, reorganization, contribution or merger in which
the Company is the continuing entity) of evidences of indebtedness or assets
(other than cash dividends or cash distributions payable out of consolidated
earnings or earned surplus or dividends or distributions referred to in Section
8(a)), or subscription rights or warrants, the Warrant Price to be in effect
after such payment date shall be determined by multiplying the Warrant Price in
effect immediately prior to such payment date by a fraction, the numerator of
which shall be the total number of Units outstanding multiplied by the Market
Price per share of Units immediately prior to such payment date, less the fair
market value (as determined by the Company's Managing Members in good faith) of
said assets or evidences of indebtedness so distributed, or of such subscription
rights or warrants, and the denominator of which shall be the total number of
Units outstanding multiplied by such Market Price per share of Units immediately
prior to such payment date.
5
 

--------------------------------------------------------------------------------

 
          (d) An adjustment to the Warrant Price shall become effective
immediately after the payment date in the case of each dividend or distribution
and immediately after the effective date of each other event which requires an
adjustment.
          (e) In the event that, as a result of an adjustment made pursuant to
this Section 8, the Warrantholder shall become entitled to receive any interests
of the Company other than Units, the number of such other interests so
receivable upon exercise of this Warrant shall be subject thereafter to
adjustment from time to time in a manner and on terms as nearly equivalent as
practicable to the provisions with respect to the Warrant Units contained in
this Warrant.
          (f) To the extent permitted by applicable law and the listing
requirements of any stock market or exchange on which the Units are then listed,
the Company from time to time may decrease the Warrant Price by any amount for
any period of time if the period is at least twenty (20) days, the decrease is
irrevocable during the period and the Managing Members shall have made a
determination that such decrease would be in the best interests of the Company,
which determination shall be conclusive provided however, that the Warrant Price
may not be decreased below the Market Price on the date hereof. Whenever the
Warrant Price is decreased pursuant to the preceding sentence, the Company shall
provide written notice thereof to the Warrantholder at least five (5) days prior
to the date the decreased Warrant Price takes effect, and such notice shall
state the decreased Warrant Price and the period during which it will be in
effect.
          (g) If at any time, or from time to time, the Company shall determine
to register any of its securities, other than: (i) a registration relating
solely to employee benefit plans; or (ii) a registration relating solely to a
transaction under Rule 145 under the Securities Act of 1933, the Company will:
(i) give to Warrantholder written notification thereof, including a statement as
to whether the offering will involve an underwriting; and (ii) include in such
registration (and any related qualification under blue sky laws or other
compliance), and in any underwriting involved therein, any Units issued upon
exercise of all of part of this Warrant (referred to in this Section 8(g) as
"Registrable Securities") specified in a written request or requests, made by
Warrantholder within twenty (20) days after receipt of such written notice from
the Company. However, the Company shall have the right to terminate or withdraw
a registration initiated under this Section prior to the effectiveness of such
registration whether or not Warrantholder has elected to include Registrable
Securities in such registration. Notwithstanding the foregoing, a security shall
cease to be a Registrable Security for purposes this Section 8(g) if and when
such securities may be transferred free of restrictions pursuant to Rule 144 of
the Securities Act without regard to any volume limitation requirements under
Rule 144 of the Securities Act.
6
 

--------------------------------------------------------------------------------

 
          Section 9. Fractional Interest. The Company shall not be required to
issue fractions of Warrant Units upon the exercise of this Warrant. If any
fractional share of Units would, except for the provisions of the first sentence
of this Section 9, be deliverable upon such exercise, the Company, in lieu of
delivering such fractional share, shall pay to the exercising Warrantholder an
amount in cash equal to the Market Price (determined in accordance with Section
3(b)) of such fractional share of Units on the date of exercise.
          Section 10. Benefits. Nothing in this Warrant shall be construed to
give any person, firm or corporation (other than the Company and the
Warrantholder) any legal or equitable right, remedy or claim, it being agreed
that this Warrant shall be for the sole and exclusive benefit of the Company and
the Warrantholder.
          Section 11. Notices to Warrantholder. Upon the happening of any event
requiring an adjustment of the Warrant Price, the Company shall promptly give
written notice thereof to the Warrantholder at the address appearing in the
records of the Company, stating the adjusted Warrant Price and the adjusted
number of Warrant Units resulting from such event and setting forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based. Failure to give such notice to the Warrantholder or any
defect therein shall not affect the legality or validity of the subject
adjustment.
          Section 12. Identity of Transfer Agent. The Transfer Agent for the
Units is Colonial Stock Transfer. Upon the appointment of any subsequent
transfer agent for the Units or other units of the Company's membership interest
issuable upon the exercise of the rights of purchase represented by the Warrant,
the Company will mail to the Warrantholder a statement setting forth the name
and address of such transfer agent.
          Section 13. Notices. Unless otherwise provided, any notice required or
permitted under this Warrant shall be given in writing and shall be deemed
effectively given and received as hereinafter described (i) if given by personal
delivery, then such notice shall be deemed received upon such delivery, (ii) if
given by telex or facsimile, then such notice shall be deemed received upon
receipt of confirmation of complete transmittal, (iii) if given by certified
mail return receipt requested, then such notice shall be deemed received upon
the day such return receipt is signed, and (iv) if given by an internationally
recognized overnight air courier, then such notice shall be deemed given one
business day after delivery to such carrier. All notices shall be addressed as
follows: if to the Warrantholder, at its address as set forth in the Company's
books and records and, if to the Company, at the address as follows, or at such
other address as the Warrantholder or the Company may designate by ten days'
advance written notice to the other:
 
 
If to the Company:
 
 
 
Summer Energy, LLC
 
800 Bering Drive, Suite 260
 
Houston, Texas 77057
 
Attention: Rod Danielson, Managing Member
 
Facsimile: 866-777-9189
 
 
   
With a copy (which does not constitute notice) to:
     
Kirton | McConkie
 
50 E. South Temple
 
Salt Lake City, UT 84111
 
Attention: Alexander N. Pearson, Esq.
 
Facsimile: (801) 212-2006
         

7
 

--------------------------------------------------------------------------------

 
          Section 14. Reserved.
          Section 15. Successors. All the covenants and provisions hereof by or
for the benefit of the Warrantholder shall bind and inure to the benefit of its
respective successors and assigns hereunder.
          Section 16. Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial. This Warrant shall be governed by, and construed in accordance with, the
internal laws of the State of Texas, without reference to the choice of law
provisions thereof. The Company and, by accepting this Warrant, the
Warrantholder, each irrevocably submits to the exclusive jurisdiction of the
courts of the State of Texas located in Houston, Texas and the United States
District Court for the Southern District of Texas for the purpose of any suit,
action, proceeding or judgment relating to or arising out of this Warrant and
the transactions contemplated hereby. Service of process in connection with any
such suit, action or proceeding may be served on each party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Warrant. The Company and, by accepting this Warrant, the Warrantholder,
each irrevocably consents to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court. The Company
and, by accepting this Warrant, the Warrantholder, each irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE COMPANY AND, BY ITS ACCEPTANCE HEREOF, THE WARRANTHOLDER HEREBY
WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO
THIS WARRANT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO
THIS WAIVER.
          Section 17. Dispute Resolution. In the case of a dispute as to the
determination of the Market Price, the Company shall submit the disputed
determinations via facsimile to the Warrantholder. If the Warrantholder and the
Company are unable to agree upon such determination of the Market Price within
three (3) business days of such disputed determination being submitted to the
Warrantholder, then the Company shall, within two (2) business days, submit via
facsimile the disputed determination of the Market Price to an independent,
reputable investment bank selected by the Company and approved by the
Warrantholder. The Company shall cause at its expense the investment bank to
perform the determinations and notify the Company and the Warrantholder of the
results no later than ten (10) business days from the time it receives the
disputed determinations or calculations. Such investment bank's determination
shall be binding upon all parties absent demonstrable error.
8
 

--------------------------------------------------------------------------------

 
          Section 18. No Rights as Stockholder. Prior to the exercise of this
Warrant, the Warrantholder shall not have or exercise any rights as a
stockholder of the Company by virtue of its ownership of this Warrant.
          Section 19. Amendment; Waiver. Any term of this Warrant may be amended
or waived (including the adjustment provisions included in Section 8 of this
Warrant) upon the written agreement of the Company and the Warrantholder;
provided, that the number of Warrant Units subject to this Warrant, the Warrant
Price and the Expiration Date may not be amended, except as otherwise set forth
herein, and the right to exercise this Warrant may not be altered or waived,
without the written consent of the Warrantholder.
          Section 20. Remedies; Other Obligations; Breaches and Injunctive
Relief. The remedies provided in this Warrant shall be cumulative and in
addition to all other remedies available under this Warrant, at law or in equity
(including a decree of specific performance and/or other injunctive relief), and
nothing herein shall limit the right of the Warrantholder right to pursue actual
damages for any failure by the Company to comply with the terms of this Warrant.
The Company acknowledges that a breach by it of its obligations hereunder will
cause irreparable harm to the Warrantholder and that the remedy at law for any
such breach may be inadequate. The Company therefore agrees that, in the event
of any such breach or threatened breach, the Warrantholder shall be entitled, in
addition to all other available remedies, an injunction restraining any breach,
without the necessity of showing economic loss and without any bond or other
security being required.
          Section 21. Section Headings. The section headings in this Warrant are
for the convenience of the Company and the Warrantholder and in no way alter,
modify, amend, limit or restrict the provisions hereof.
[Signature Page Follows]
9
 

--------------------------------------------------------------------------------

 
          IN WITNESS WHEREOF, the Company has caused this Warrant to be duly
executed, as of the 17th day of January, 2012.
 
 
 
SUMMER ENERGY, LLC
 
 
 
By:
/s/ Rod Danielson
 
Name: Rod Danielson
 
Title: Managing Member

Signature Page to
Warrant to Purchase 400,000 Units of Membership Interest

 


--------------------------------------------------------------------------------

 
APPENDIX A
SUMMER ENERGY, LLC
WARRANT EXERCISE FORM
To Summer Energy, LLC:
          The undersigned hereby irrevocably elects to exercise the right of
purchase represented by the within Warrant ("Warrant") for, and to purchase
thereunder by the payment of the Warrant Price and surrender of the Warrant,
_______________ Units ("Warrant Units") provided for therein, and requests that
certificates for the Warrant Units be issued as follows:
 
Name
 
 
Address
 
Federal Tax ID or Social Security No.

          and delivered by certified mail to the above address, or
electronically (provide DWAC Instructions):
          _____________________________________
          _____________________________________
          _____________________________________
          or other (specify):
          _____________________________________
          _____________________________________
          _____________________________________
and, if the number of Warrant Units shall not be all the Warrant Units
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Units purchasable upon exercise of this Warrant be registered in the
name of the undersigned Warrantholder or the undersigned's Assignee as below
indicated and delivered to the address stated below.
[signatures on following page]
Appendix A
Warrant Exercise Form

 

--------------------------------------------------------------------------------

 
Dated: ___________________________, _____
 
 
 
Signature
 
Signature of Spouse/Partner (if applicable)
 
 
 
Individual or Entity Name (and Title, if applicable)
 
Name (please print)
 
 
 
 
 
 
Address
 
Address
 
 
 
Federal Identification or Social Security No.
 
Federal Identification or Social Security No.
 
 
 
 
 
Assignee:
 
 
 
 
 
 
 
 
 
Note: The signature must correspond with the name of the Warrantholder as
written on the first page of the Warrant in every particular, without alteration
or enlargement or any change whatever, unless the Warrant has been assigned.
 
 

Appendix A
Warrant Exercise Form

 

--------------------------------------------------------------------------------

 